This matter came before the Court on the Respondent, Seth Adam Robbins' Petition for Reinstatement. Upon consideration of the Petition, and there being no objection filed thereto **184in accordance with Maryland Rule 19-751(e)(1), in the above captioned case, it is this 19th day of December, 2018,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is *821hereby, GRANTED, and the petitioner, Seth Adam Robbins, be, and is hereby, reinstated to the practice of law in this State; and it is further
ORDERED, that the Clerk of the Court shall replace the name of Seth Adam Robbins upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this state.